Thompson, J.
At the hearing before this court, neither the respondent nor his counsel made mention of the exception taken by him to the ruling of the commissioners, excluding evidence offered by him to show the action of the county court in certain individual cases in regard to chancering bail where the respondent had been re-arrested. Hence we take no notice of the exception, further than to remark, that the commissioners did not err in holding that this evidence offered was not competent to prove a custom in that behalf in the county court.
The respondent in his statement before this court, and his counsel in his brief, have made an elaborate effort in support *85of their contention that the commissioners erred in finding the facts and conclusions reported by them, from the evidence submitted to them. The commissioners are lawyers of ability and wide and varied experience, and are men of irreproachable character and standing in the bar and among the citizens of this State. They were selected by the court, with the concurrence and approval of the respondeat and his counsel, to hear the evidence, find and report the facts and their conclusions thereon in respect to the charges made against the respondent as an attorney of this court. "We are aware that in some jurisdictions, when charges are preferred against an attorney involving his official conduct and character, the court hears the evidence, finds the facts and conclusions deducible therefrom, and renders judgment thereon. But we think it is fairer to an attorney charged with misconduct affecting him in his office of attorney, to have the case heard and the facts and conclusions found, by eminent members of the bar and reported to the court sitting to render judgment thereon. This insures him a trial by his peers. It also removes the opportunity to charge the court with having misconstrued the evidence, or with having become biased in hearing the evidence and the arguments in respect to the facts and conclusions to be drawn therefrom. Neither the respondent nor his counsel take any exception, nor make any objection, to the method of procedure, nor to the ability, integrity and fairness of the commissioners who heard the case. The commissioners say in their report that all parties interested were fully heard. It is not contended that this is untrue, nor is it claimed that either of the commissioners was in any way biased or prejudiced against the respondent, nor that any fact or conclusion found wns without the support of legitimate evidence. Under these circumstances, for the court to revise, ignore or reject, any relevant fact found and reported by the commissioners, would be as capricious as it would be for it to revise, ignore or reject, the verdict of a jury, found from *86legitimate evidence, without exception thereto, or any suggestion that any other evidence existed, bearing upon the issues tried. Such a course would subvert the administration of justice by the courts, and bring them into well merited contempt. It is apparent that in this case the judgment of this court must be rendered upon the facts and conclusions legitimately found and reported by the commissioners.
The respondent and his counsel claimed before the commissioners, and now contend, that because the misconduct found relates to the respondent’s duties as State’s Attorney for the county of Rutland, for which he is answerable to the voters of the county, and to the State, and for which he might be impeached, this court has no jurisdiction over him in regard to the same. While acting in the county court in the prosecution of cases in which the State was a party, and in all his relations to parties, counsel and court, in such prosecutions, he was also acting in his official capacity as an attorney of this court, and under the obligations assumed by him when he became such attorney. Notwithstanding he might be liable to impeachment or might be rejected by the voters, if a candidate for re-election, his conduct when acting in his office of attorney, and sometimes when acting in a private or other capacity, was open to investigation by this court, and if found to be such that the court, to protect itself and the public, and to keep the administration of justice pure, ought to withdraw the protection and credit under the law which it accorded him by admitting him to the office of an attorney at law and solicitor in chancery, it is, beyond question, the right and duty of this court to deal with him as justice demands. It may suspend or disbar him. All courts, so far as we are aware, which are empowered to admit attorneys to practice, have, at all times, the right to inquire into the official conduct of those so admitted, and into their conduct generally, and if found to be such as shows them to be *87unworthy and unfit to practice their profession, have the right, and may be under the duty, of withdrawing the right accorded. Nor is this right suspended, if the acts complained of are such as render the attorney liable to criminal prosecution and punishment. It is not necessary to cite authorities in support of these propositions. They will be found stated in the elementary books and are sustained by the adjudged cases. See Ex parte Wall 107 U. S. 265: 27 L. C. P. Co. 552; Ex parte Bradley, 7 Wall, (U. S.) 364: 19 L. C. P. Co. 214 and note; Dickens’s Case, 67 Penn. St. 169: 5 Am. Rep. 420; In re Cowdery, 69 Cal. 32: 58 Am. Rep. 545; State v. Ktrke, 12 Fla. 278: 95 Am. Dec. 314 and note; Burns v. Allen, 15 R. I. 32: 2 Am. St. Rep. 844 and note. From these and many other authorities which might be cited, it is manifest that the object of admission to the bar is to bring to the administration of justice a class of high-minded men of such education and training, and such mental and moral qualifications, as can and will aid in determining the rights and duties of all litigants, under all circumstances, according to law, so that the administration of the law may be pure, clean and enlightened, and thereby every one obtain his exact rights and privileges. When one so admitted, by his conduct as an attorney, or as an individual, shows himself unworthy of his high calling and disgraces the office, it is the duty of the court, empowered to admit, to withdraw the rights and privileges conferred by the admission. It does this, not primarily as a punishment to him, but to protect the administration of justice.
The charges against the respondent, found established by the commissioners, are of a very .serious character. They are infidelity to the interest of his client, the State, and intentionally withholding facts which he knew were material, from the judge, when applying for a certificate required by statute, to entitle him to draw his salary, whereby the judge was deceived. Fidelity to his client’s interests, and honesty and frankness in dealing with the judge in regard to *88discharging a duty towards him and the State, required by law, are prime qualifications of every attorney, made so by his oath of office. It is not contended, that if these charges are to stand proven, and are such that the respondent is answerable for them as an attorney, to this court, they do not demand suspension or disbarment. It matters not that his deception of the judge occurred when he was not acting as a member of the county court, nor in the trial of a cause. It occurred when he was discharging a duty imposed by law. The charges touch the fidelity and integrity of the respondent and show him to be unworthy to minister at the altar of justice, and that, under the law, it is the duty of this court to withdraw from him the right which it granted by admitting him to the bar of this State. It is never other than a sad and painful duty for a court to be obliged to render such a judgment against one of its once accredited officers.

Judgment that said Joseph C. Jones is removed from the office of attorney at law and from the office of solicitor in chancery.